—In an action to recover damages for personal injuries, the defendant Rosaría Pino appeals from so much of a judgment of the Supreme Court, Richmond County (Leone, J.), dated January 11, 1993, as, after a jury trial, is in favor of the plaintiff and against her in the principal sum of $250,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Supreme Court did not improvidently exercise its discretion in precluding the defense counsel from cross-examining the plaintiff about an unrelated action in which she sought to recover damages for different injuries than those for which she sought to recover damages in the instant action (see, Feldsberg v Nitschke, 49 NY2d 636; see also, Di Paolo v Somma, 111 AD2d 899).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Friedmann and Krausman, JJ., concur.